11

Exhibit 10.2






















COCA‑COLA ENTERPRISES, INC.
SUPPLEMENTAL SAVINGS PLAN


(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 18, 2012)




TABLE OF CONTENTS
Page
ARTICLE I INTRODUCTION AND PURPOSE1
1.1.Purpose    1
1.2.Effective Date    1
ARTICLE II DEFINITIONS1
“Account”1
“Administrative Committee”    1
“Affiliates”    1
“Beneficiary”    2
“Code”            2
“Company”    2
“Compensation”    2
“Deferral Account”    2
“Deferral Election”    2
“Effective Date”2
“Eligible Employee”    3
“Employer”    3
“Employer Contribution Account”    3
“Employer Matching Account”    3
“Enrollment Period”    3
“Initial Participant”3
“MESIP”        3
“MIP Award”    3
“Participant”    3
“Participating Company”    4
“Plan”            4
“Plan Year”    4
“Prior Supplemental Plan”4
“Savings Plan”    4
“Separation from Service”    4
ARTICLE III PARTICIPATION AND DEFERRAL ELECTIONS4
3.1.Participation    4
3.2.Limitation on Amount of Deferral Election    5
3.3.Change in Deferral Election    5
3.4.Cancellation of Deferrals Upon Hardship    6
ARTICLE IV ACCRUAL OF BENEFITS6
4.1.Participants’ Accounts    6
4.2.Vesting    8
ARTICLE V DISTRIBUTIONS8
5.1.Elections as to Time and Manner of Distribution    8
5.2.Six-Month Delay for Specified Employees    8
5.3.Changes in Elections as to Time or Manner of Distribution    9
5.4.Automatic Distribution    9
5.5.Distributions on Account of Death    9
5.6.Acceleration of Distribution Due to Financial Hardship    9
ARTICLE VI ADMINISTRATION9
6.1.Plan Administration    9
6.2.Administrative Committee Action    10
6.3.Rights and Duties    10
6.4.Compensation, Indemnity, and Liability    10
6.5.Taxes    10
ARTICLE VII CLAIMS PROCEDURE11
ARTICLE VIII AMENDMENT AND TERMINATION11
8.1.Amendment    11
8.2.Termination of the Plan    11
ARTICLE IX MISCELLANEOUS11
9.1.Limitation on Participant’s Rights    11
9.2.Benefits Unfunded    11
9.3.Other Plans    12
9.4.Governing Law    12
9.5.409A Compliance    12
9.6.Gender, Number, and Headings    12
9.7.Successors and Assigns; Nonalienation of Benefits    12








ARTICLE I
INTRODUCTION AND PURPOSE
1.1.
Purpose. The purpose of the Coca-Cola Enterprises, Inc. Supplemental Savings
Plan (the “Plan”) is to provide a select group of management and highly
compensated employees with the opportunity to enhance their retirement security
by deferring a portion of their compensation under the Plan. This Plan is a
continuation of the Coca-Cola Enterprises Inc. Supplemental Matched Employee
Savings and Investment Plan, certain liabilities of which will be transferred to
International CCE Inc. before the closing of the transaction contemplated by the
Business Separation and Merger Agreement by and between Coca-Cola Enterprises
Inc., International CCE Inc., The Coca-Cola Company, and Cobalt Subsidiary LLC
dated February 25, 2010 (referred to herein as the “Merger”). After the Merger,
International CCE Inc. will be renamed Coca-Cola Enterprises, Inc. In addition,
the Plan provides for employer contributions with respect to certain
compensation in excess of the limitations under Internal Revenue Code section
401(a)(17).

1.2.
Effective Date. The Plan shall be effective on October 2, 2010.

ARTICLE II    
DEFINITIONS
“Account” means the record maintained by the Administrative Committee that
represents each Participant’s interest under the Plan. Such interest may be
reflected as a book reserve entry in the Company’s accounting records, or as a
separate account under a trust, or as a combination of both methods. Each
Participant’s Account shall consist of at least two subaccounts: a Deferral
Account and an Employer Contribution Account. An Initial Participant shall also
have an Employer Matching Account.
“Administrative Committee” means the committee appointed pursuant to Article VI
to administer the Plan or such committee’s designee.
“Affiliates” means all entities treated as a single service recipient or
employer with the Company pursuant to Code section 409A.
“Beneficiary” means (i) the beneficiary designated by the Participant in
accordance with the procedures established by the Administrative Committee, (ii)
if the Participant has not designated a beneficiary or such beneficiary is no
longer living, the Participant’s surviving spouse, and (iii) if there is no
designated beneficiary or surviving spouse, the Participant’s estate. An Initial
Participant’s beneficiary designation under the Prior Supplemental Plan will
continue in effect under this Plan unless changed or revoked in accordance with
the rules hereunder.
“Code” means the Internal Revenue Code of 1986, as amended. Reference to any
section of the Code includes reference to any regulations promulgated
thereunder, and any related administrative guidance, notice, or ruling that
amends or supplements such section.
“Company” means International CCE Inc., Coca-Cola Enterprises, Inc. as its
successor, and any subsequent successor or successors.
“Compensation” means, for the period from the Effective Date through December
31, 2010, those amounts that would be included in the definition of
“Compensation” under the MESIP (if Participants had continued to participate in
the MESIP during such period. Effective January 1, 2011, Compensation means
those amounts included in the definition of “compensation” under the Savings
Plan. For purposes of this Plan, “Compensation” shall be determined without
regard to the limits of Code section 401(a)(17) and shall include amounts
deferred under this Plan, but shall exclude the amount of a Participant’s MIP
Award, whether or not deferred hereunder, and shall exclude the amount of any
retention bonus payable pursuant to a Participant’s employment agreement with
the Company or an Affiliate.
“Deferral Account” means that portion of each Participant’s Account that
represents his interest in the Plan that is credited pursuant to Sections 4.1(a)
and 4.1(d), including an amount equal to an Initial Participant’s deferral
account under the Prior Supplemental Plan immediately before the Effective Date.
“Deferral Election” means a Participant’s election to defer a portion of his
Compensation and/or his MIP Award, which election must be made in the manner
required by the Administrative Committee.
“Effective Date” means October 2, 2010.
“Eligible Employee” means, with respect to Deferral Elections and employer
matching contributions, any employee who satisfies the criteria for
participation in the Plan, as established by the Administrative Committee, and
with respect to the Employer Contribution Account, any employee whose
compensation taken into account under the Savings Plan is limited by Code
section 401(a)(17).
“Employer” means the Company or any Participating Company.
“Employer Contribution Account” means that portion of each Participant’s Account
that represents his interest in the Plan that is credited pursuant to Sections
4.1(b) and 4.1(d).
“Employer Matching Account” means that portion of each Participant’s Account
that represents his interest in the Plan that is credited pursuant to Sections
4.1(c) and 4.1(d), including an amount equal to an Initial Participant’s
employer matching account under the Prior Supplemental Plan immediately before
the Effective Date.
“Enrollment Period” means any period designated by the Administrative Committee
during which an Eligible Employee is permitted to make a Deferral Election.
“Initial Participant” means an Eligible Employee whose benefit liability under
the Prior Supplemental Plan was transferred to the Company on the Effective
Date.
“MESIP” means the Coca-Cola Enterprises Inc. Matched Employee Savings and
Investment Plan, as in effect on October 2, 2010.
“MIP Award” means the cash bonus payable under the Coca-Cola Enterprises Inc.
Management Incentive Plan, as such plan is assumed and continued by the Company
as the Coca-Cola Enterprises, Inc. Management Incentive Plan, and any successor
plan thereto.
“Participant” means an Eligible Employee who satisfies the requirements for
participation in the Plan and makes a Deferral Election and/or has amounts
credited to his Employer Contribution Account pursuant to Article III. Any
current or former Employee who has an interest under the Plan shall also be
considered a Participant, even though such Employee is ineligible to make a
Deferral Election.
“Participating Company” shall mean an Affiliate that has adopted the Plan with
the consent of the Company or the Administrative Committee.
“Plan” means the Coca-Cola Enterprises, Inc. Supplemental Savings Plan, as
amended.
“Plan Year” means the 12-month period beginning each January 1st and ending on
the next December 31st; provided that the first Plan Year will begin on the
Effective Date and end on December 31, 2010.
“Prior Supplemental Plan” means the Coca-Cola Enterprises Inc. Supplemental
Matched Employee Savings and Investment Plan, which was maintained by Coca-Cola
Enterprises Inc. and certain liabilities of which were transferred to the
Company in connection with the Merger.
“Savings Plan” means the Coca-Cola Enterprises, Inc. Savings Plan, as amended.
“Separation from Service” means a separation from service, within the meaning of
Code section 409A, with the Employer and all Affiliates, applying the special
rules regarding military service and periods of leave treated as continued
employment pursuant to Treas. Reg. §1.409A-1(h)(1)(i) and using a 50% threshold
for the level of service rather than 20% under Treas. Reg. §1.409A-1(h)(1)(ii).
ARTICLE III    
PARTICIPATION AND DEFERRAL ELECTIONS
3.1.
Participation.

(a)    Compensation Deferral Election. An Eligible Employee may make a Deferral
Election with respect to Compensation during an Enrollment Period ending no
later than December 31 of the Plan Year, with such Deferral Election to be
effective with respect to Compensation earned during and after the first full
pay period that begins on or after the January 1 next following such Enrollment
Period and through the last pay period that begins in the same year.
Notwithstanding the foregoing, an Eligible Employee who is not an Initial
Participant may not make a Deferral Election with respect to Compensation earned
before January 1, 2011. An Initial Participant’s Compensation Deferral Election
under the Prior Supplemental Plan will remain in effect under this Plan with
respect to Compensation earned on and after the Effective Date and may be
changed or revoked only as allowed hereunder.
(b)    MIP Deferral Election. An Eligible Employee may make a Deferral Election
during an Enrollment Period with respect to his MIP Award payable for services
performed in the Plan Year following such Enrollment Period. Such Enrollment
Period shall end no later than December 31 of the Plan Year preceding the year
in which the services relating to the MIP Award are performed. An Initial
Participant’s MIP Award Deferral Election under the Prior Supplemental Plan will
remain in effect under this Plan with respect to his MIP Award for services
performed in 2010 and may be changed or revoked only as allowed hereunder.
(c)    Employer Contributions. Effective January 1, 2011, each Eligible Employee
shall be eligible to have Employer contributions credited to his Employer
Contribution Account under Section 4.1(b).
(d)    Employer Matching Contributions. An Initial Participant with an effective
Deferral Election in place on the Effective Date shall be eligible to have
Employer matching contributions credited to his Employer Matching Account under
Section 4.1(c).
3.2.    Limitation on Amount of Deferral Election. An Eligible Employee may
elect to defer any whole percentage of his Compensation and/or MIP Award,
subject to any maximum established by the Administrative Committee. Until
changed by the Administrative Committee, a Participant’s Deferral Election shall
not exceed 70% of his Compensation for any payroll period and/or 70% of any MIP
Award.
3.3.
Change in Deferral Election. New Deferral Elections must be made for each Plan
Year pursuant to Sections 3.1(a) and 3.1(b). If a Participant does not make a
Deferral Election during an Enrollment Period for a Plan Year with respect to
Compensation and/or an MIP Award, the Participant shall be deemed to have
elected not to defer such compensation. If a Participant is no longer an
Eligible Employee during an Enrollment Period, his Deferral Election shall be
deemed to have been cancelled with respect to the Compensation and any MIP Award
earned for services performed in the next Plan Year and all future Plan Years
unless and until such Participant again becomes an Eligible Employee and makes a
new Deferral Election in accordance with Section 3.1.

3.4.    Cancellation of Deferrals Upon Hardship. In the event that a Participant
receives a hardship distribution in a Plan Year pursuant to Treas. Reg.
§1.401(k)-1(d)(3) under any section 401(k) plan of the Employer or an Affiliate
or pursuant to Section 5.6 of this Plan, the Participant’s Deferral Election
shall be cancelled with respect to any Compensation or MIP Award to be paid
during the remainder of such Plan Year and any future Plan Year; provided,
however, that (a) in the case of a hardship distribution under a section 401(k)
plan, the Participant may elect during the next Enrollment Period that is at
least six months after such hardship distribution occurs to make a new Deferral
Election in accordance with the procedures set forth in this Article III, and
(b) in the case of a hardship distribution under Section 5.6 of this Plan, the
Participant may elect during the next Enrollment Period to make a new Deferral
Election in accordance with the procedures set forth in this Article III.
ARTICLE IV    
ACCRUAL OF BENEFITS
4.1.    Participants’ Accounts.
(a)    Deferral Account. Each Participant’s Deferral Account shall be credited
with an amount equal to the portion of the Compensation or MIP Award deferred by
the Participant as soon as practicable after such amount would otherwise be
payable to the Participant, provided that deferrals for the period from October
2, 2010 through December 31, 2010 shall be credited as soon as practicable after
the end of such Plan Year. In the case of an Initial Participant, the beginning
balance of such Deferral Account will be equal to the balance of the Initial
Participant’s deferral account in the Prior Supplemental Plan immediately before
the Effective Date.
(b)    Employer Contribution Account. Effective with respect to Plan Years
beginning on and after January 1, 2011, an Eligible Employee’s Employer
Contribution Account shall be credited with an amount equal to the difference
between (i) the 7% employer contribution under the Savings Plan determined as if
the Code section 401(a)(17) limit were $500,000 and taking into account the
Eligible Employee’s Compensation and MIP Award without regard to any deferral of
such amounts and (ii) the actual 7% employer contribution made under the Savings
Plan. Such credit shall be made as of each applicable payroll period or at such
other time as the Administrative Committee determines in its sole discretion.
(c)    Employer Matching Account. Only an Initial Participant with a Deferral
Election in place as of the Effective Date will be eligible to receive Employer
matching contributions as provided in this subsection.
(1)
Initial Balance. The beginning balance of an Initial Participant’s Employer
Matching Account will be equal to the balance of the Initial Participant’s
employer matching account under the Prior Supplemental Plan immediately before
the Effective Date.

(2)
Basic Matching Contribution. For the period from the Effective Date through
December 31, 2010, the Employer Matching Account of each Initial Participant
described above shall be credited, as soon as practicable after the end of the
Plan Year, with an amount equal to the matching contribution to which the
Initial Participant would have been entitled (assuming continued participation
in the MESIP) for such period applying the matching contribution formula under
the MESIP to the amount of his Compensation deferred under the Plan.

(3)
Lookback Matching Contribution. The Employer Matching Account of each Initial
Participant described above who is an Eligible Employee on December 31, 2010
shall be credited, as soon as practicable after the end of the Plan Year, with
an additional amount, if any, equal to the amount described in paragraph (A)
less the amount described in paragraph (B):

(A)
The amount Coca-Cola Enterprises Inc. and the Employer, collectively, would have
contributed to such Initial Participant’s matching contribution account under
the MESIP for the period from January 1, 2010 through December 31, 2010 (the
“2010 Plan Year”) if the Employer had adopted the MESIP as of October 2, 2010
and if (i) matching contributions to the MESIP were made based on the MESIP
matching contribution formula but with respect to amounts deferred for the
entire 2010 Plan Year (rather than on a payroll-by-payroll basis) and (ii) the
amount of the Initial Participant’s Compensation and MIP Award deferred under
the Prior Supplemental Plan and the Plan for the 2010 Plan Year had instead been
deferred under the MESIP (in addition to any amounts contributed by the Initial
Participant to the MESIP during the 2010 Plan Year).

(B)
The amount actually contributed by Coca-Cola Enterprises Inc. to the Initial
Participant’s matching contribution account under the MESIP for the 2010 Plan
Year plus the amount credited to the Participant’s Employer Matching Account
under Section 4.1(b)(1) of the Prior Supplemental Plan and Section 4.1(c)(2) of
this Plan for the Plan Year.

(4)
Code Limitations. The amount of the basic and lookback matching contributions
shall be determined without regard to the limitations under Code section
401(a)(17) and Code section 402(g).

(d)    Gains and Losses. The Deferral Account, Employer Matching Account, and
Employer Contribution Account of each Participant shall be adjusted for gains
and losses as if such Accounts were invested, in accordance with the elections
of the Participant, in the benchmark investments made available by the
Administrative Committee for this purpose. In accordance with Section 9.2, any
such benchmark investment election shall be solely for purposes of crediting
gains or debiting losses to the Participant’s Account. Such benchmark investment
elections shall be made in accordance with the rules established for this
purpose by the Administrative Committee, including rules with respect to making
changes in benchmark investment elections, maximum benchmark investment
elections in any single benchmark investment, and default elections if a
Participant fails to make an effective election. For the period from October 2,
2010 through December 31, 2010, gains and losses pursuant to the foregoing will
be determined after the end of such Plan Year but shall be credited as if the
Initial Participant’s deferrals and matching contributions pursuant to Section
4.1(c)(2) were credited to his Deferral Account as of the time that the amount
deferred would have otherwise been paid to him rather than after the end of the
Plan Year.
4.2.        Vesting. A Participant shall be 100% vested in his Account at all
times.
ARTICLE V    
DISTRIBUTIONS
5.1.
Elections as to Time and Manner of Distribution . An Initial Participant’s
Account shall be paid in the form and at the time elected for his Account under
the Prior Supplemental Plan, which allowed for an election to have his entire
Account distributed either (a) in a single lump-sum payment upon his Separation
from Service or in any one of the 2nd through 10th calendar years following the
year during which his Separation from Service occurs, or (b) in 2 to 10 annual
installments beginning upon his Separation from Service or beginning in any one
of the 2nd through 5th calendar years following the year during which his
Separation from Service occurs. If the Participant failed to make a timely
affirmative election under the Prior Supplemental Plan with regard to the time
and manner of distribution, he shall be deemed to have elected to receive a
lump-sum payment upon his Separation from Service. Any other Participant will
have his Account paid in a single lump-sum payment upon his Separation from
Service.

Six-Month Delay for Specified Employees
5.2.    Changes in Elections as to Time or Manner of Distribution. If permitted
in the sole discretion of the Administrative Committee, an Initial Participant
may change his election regarding the time or manner of the distribution of his
Account to another time or manner otherwise permitted in Section 5.1; provided,
however, that any such change shall be effective only if (a) the change does not
accelerate any payments, (b) the first payment with respect to which the change
is made is deferred for at least five years after the date such payment would
have been made under the election in effect at the time of the election change,
and (c) the change does not take effect for at least 12 months. For this
purpose, payments made in the form of installments shall be treated as a single
payment made on the date of the first installment payment.
5.3.
Automatic Distribution. Notwithstanding anything in this Plan to the contrary,
if the amount credited to a Participant’s Account at the time of the
Participant’s Separation from Service is less than or equal to the applicable
deferral limit under Code section 402(g) (as increased from time to time), such
Account shall be distributed upon such Separation from Service in a single-sum
payment.

5.4.    Distributions on Account of Death. Notwithstanding any other provision
of the Plan or any election made by a Participant with respect to distribution
of his Account, distribution of the balance of a Participant’s Account shall be
made to the Participant’s Beneficiary in a lump-sum payment upon the
Participant’s death.
5.5.    Acceleration of Distribution Due to Financial Hardship. If a Participant
experiences an unforeseeable emergency, the Administrative Committee, in its
sole discretion, may accelerate payment of some or all of the Participant’s
Account to the extent reasonably necessary to satisfy the emergency (including
amounts necessary to pay any taxes or penalties reasonably anticipated to result
from the distribution). For purposes of this Section 5.6, unforeseeable
emergency shall have the same meaning as “unforeseeable emergency” under Code
section 409A. To the extent that an event would otherwise constitute an
unforeseeable emergency under this Section 5.6 with respect to a Participant’s
spouse or dependent, such event shall constitute an unforeseeable emergency if
it occurs with respect to a Participant’s “domestic partner” who meets the
eligibility criteria for coverage under the Company’s group medical benefits
plan and who has been designated by the Participant as a Beneficiary under this
Plan.
ARTICLE VI    
ADMINISTRATION
6.1.    Plan Administration. The Plan shall be administered by an Administrative
Committee appointed by the Company. All elections, designations and notices
under the Plan shall be made at such times and in such manner as determined by
the Administrative Committee.
6.2.    Administrative Committee Action. Action of the Administrative Committee
may be taken with or without a meeting of its members, provided, however, that
any action shall be taken only upon the vote or other affirmative expression of
a majority of committee members qualified to vote with respect to such action.
If a member of the Administrative Committee is a Participant, he shall not
participate in any decision that solely affects his own Account or rights under
the Plan.
6.3.    Rights and Duties. The Administrative Committee shall administer the
Plan and shall have all powers and discretion necessary to accomplish that
purpose, including, but not limited to, the following:
(a)     to construe, interpret, and administer the terms and intent of the Plan,
with its decisions to be final and binding on all parties;
(b)    to make allocations and determinations required by the Plan, and to
maintain all necessary records of the Plan, including Participants’ Accounts;
(c)    to compute and certify to the Company the amount of benefits payable to
Participants or Beneficiaries, and to determine the time and manner in which
such benefits are to be paid; and
(d)    to designate a subcommittee, individual, or individuals to exercise any
authority of the Administrative Committee under this Plan.
6.4.    Compensation, Indemnity, and Liability. The Administrative Committee
shall serve as such without bond and without compensation for services
hereunder. All expenses of the Plan and the Administrative Committee shall be
paid by the Employer. No member of the Administrative Committee shall be liable
for any act or omission of any other member or any act or omission on his own
part, except his own willful misconduct. The Employer shall indemnify and hold
harmless each member of the Administrative Committee against any and all
expenses and liabilities, including reasonable legal fees and expenses arising
out of his membership on the Administrative Committee, except for expenses or
liabilities arising out of his own willful misconduct.
6.5.    Taxes. If all or any portion of a Participant’s Account shall become
liable for the payment of any income, employment, estate, inheritance, or other
tax that the Employer shall be required to pay or withhold, the Employer shall
have the full power and authority to withhold and pay such tax out of any monies
or other property credited to the Account of such Participant or Beneficiary at
the time the Account is distributable to the Participant under the terms of the
Plan.
ARTICLE VII    
CLAIMS PROCEDURE
Claims for benefits and appeals of claim determinations under the Plan shall be
processed in the manner set forth under the claims and appeals procedures set
forth in the MESIP for the period from the Effective Date through December 31,
2010 and in the Savings Plan thereafter, provided that for this purpose, all
references to the “Administrative Committee” or comparable claims administrator
under the MESIP or the Savings Plan, as applicable, shall be read as references
to the Administrative Committee under this Plan.
ARTICLE VIII    
AMENDMENT AND TERMINATION
8.1.    Amendment. The Company and the Administrative Committee shall each have
the right to amend the Plan in whole or in part at any time; provided, however,
that no amendment shall reduce the amounts credited to any Participant’s Account
as of the effective date of such amendment. Any amendment shall be in writing
and executed by a duly authorized officer of the Company or member of the
Administrative Committee.
8.2.    Termination of the Plan. The Company reserves the right to discontinue
and terminate the Plan at any time, in whole or in part, in accordance with and
subject to Code section 409A. In the event of termination of the Plan, the
amounts credited to any Participant’s Account, as of the effective date of such
termination, shall not be reduced (except for reductions related to losses
debited from the Participant’s Account as a result of benchmark investment
performance) and shall be distributed at a time and in the manner determined by
the Administrative Committee, subject to the limitations of Code section 409A.
ARTICLE IX    
MISCELLANEOUS
9.1.    Limitation on Participant’s Rights. Participation in this Plan shall not
give any Participant the right to be retained in the Employer’s employ or any
rights or interest in this Plan or any assets of the Employer other than as
herein provided. The Employer reserves the right to terminate the employment of
any Participant without any liability for any claim against the Employer under
this Plan, except to the extent provided herein.
9.2.    Benefits Unfunded. The benefits provided by this Plan shall be unfunded.
All amounts payable under the Plan to Participants or Beneficiaries shall be
paid from the general assets of the Employer, and nothing contained herein shall
require the Employer to set aside or hold in trust any amounts or assets for the
purpose of paying benefits. Any funds of the Employer available to pay benefits
under the Plan shall be subject to the claims of general creditors of the
Employer and may be used for any purpose by the Employer. Participants and
Beneficiaries shall have the status of general unsecured creditors of the
Employer with respect to amounts of Compensation and MIP Awards they defer under
the Plan or any other obligation of the Employer to pay benefits pursuant
hereto.
Notwithstanding the preceding paragraph, the Employer may at any time transfer
assets to a trust for purposes of paying all or any part of its obligations
under this Plan. To the extent that assets are held in a trust when a benefit
under the Plan becomes payable, the Administrative Committee may direct the
trustee to pay such benefits from the assets of the trust.
9.3.    Other Plans. This Plan shall not affect the right of any Eligible
Employee or Participant to participate in and receive benefits under any
employee benefit plans that are maintained by the Employer, unless the terms of
such other employee benefit plan or plans specifically provide otherwise.
9.4.    Governing Law. This Plan shall be construed, administered, and governed
in all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Georgia
without regard to conflict of laws principles thereunder. If any provisions of
this instrument shall be held by a court of competent jurisdiction to be invalid
or unenforceable, the remaining provisions shall continue to be fully effective.
9.5.    409A Compliance. This Plan is intended to be and at all times shall be
interpreted and administered so as to comply with Code section 409A. Nothing in
the Plan shall provide a basis for any person to take action against the
Employer based on matters covered by Code section 409A, including the tax
treatment of amounts deferred under the Plan, and the Employer shall not under
any circumstances have any liability to any Participant or Beneficiary for any
taxes, penalties, or interest due on amounts paid or payable under the Plan,
including taxes, penalties, or interest imposed under Code section 409A.
9.6.    Gender, Number, and Headings. In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not considered in
the construction of the provisions hereof.
9.7.    Successors and Assigns; Nonalienation of Benefits. This Plan shall inure
to the benefit of and be binding upon the parties hereto and their successors
and assigns, provided, however, that the amounts credited to the Account of a
Participant shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind, either voluntary or involuntary, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to any benefits payable hereunder shall be void,
including, without limitation, any assignment or alienation in connection with a
separation, divorce, child support or similar arrangement.




